PER CURIAM: *
The judgment of the district court dismissing the appellant’s claims against the appellees is in all respects AFFIRMED, for the reasons stated in the magistrate judge’s reports and recommendations, as adopted by the district court. See 5th Cir. R. 47.6. The appellant’s motion for injunctive relief pending appeal is DENIED as moot.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.